Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 09/21/22 is acknowledged, and the restriction is made final. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6 - 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hasegawa, JP2013133418A (see previously attached PDF). 

Regarding claim 6, Hasegawa teaches a lithium ion battery separator [pg. 1 para. 2] comprising 
a substrate (porous substrate film)[pg. 5 para. 1] and a coating layer (coating liquid)[pg. 4 para. 6] formed on at least one side of the substrate (formed on base-material)[pg. 2 para. 3], 
wherein the coating layer comprises inorganic particles (inorganic particles)[pg. 2 para. 3], an organic polymer binder (CMC-A) and carboxymethyl cellulose (CMC-B) having an etherification rate of 1.10 to 2.00 or a salt thereof (etherification of CMC-B between 1.1 – 1.5)[pg. 2 para 6].

Regarding claim 7, Hasegawa teaches the lithium ion battery separator according to claim 6, wherein the content of the carboxymethyl cellulose having an etherification rate of 1.10 to 2.00 or salt thereof (CMC-B) is 0.1 part or more to less than 2.0 parts by mass based on 100 parts by mass of the inorganic particles (CMC-B is 10 – 40% of binder)[pg. 2 para. 6](binder is 2 – 6% of filler)[pg. 3 para. 3].

Regarding claim 8, Hasegawa teaches the lithium ion battery separator according to claim 6, wherein the inorganic particles are of magnesium hydroxide (magnesium hydroxide)[pg. 3 para. 4].

Regarding claim 9, Hasegawa teaches the lithium ion battery separator according to claim 8. 
Hasegawa does not teach wherein the linseed oil absorption of the magnesium hydroxide is 30 to 80 (g/100 g).
However, Hasegawa teaches all the claimed structures, and would then be expected to inherently contain this claimed property. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004),

Regarding claim 10, Hasegawa teaches the lithium ion battery separator according to claim 6, wherein the substrate is a nonwoven fabric (non-woven fabric substrate)[pg. 4 para. 1].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724